[Cite as Rockaway Park Holdings Corp. v. Davey Kent, Inc., 2018-Ohio-4728.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


 ROCKAWAY PARK HOLDINGS CORP.,                          :          MEMORANDUM OPINION

                  Plaintiff-Appellee,                   :
                                                                   CASE NO. 2018-P-0073
         - vs -                                         :

 DAVEY KENT, INC.,                                      :

                  Defendant,                            :

 J. THOMAS MYERS, II,                                   :

                  Defendant-Appellant.                  :


 Civil Appeal from the Portage County Court of Common Pleas, Case No. 2017 CV
 00988.

 Judgment: Appeal dismissed.


 Aaron Matthew Cole, Thomas & Thomas, 2323 Park Avenue, Cincinnati, OH 45206 (For
 Plaintiff-Appellee).

 J. Thomas Myers, II, pro se, 200 West Williams Street, Kent, OH 44240 (Defendant-
 Appellant).



TIMOTHY P. CANNON, J.

        {¶1}      On September 28, 2018, appellant, J. Thomas Myers, II, filed a notice of

appeal from an August 31, 2018 entry of the Portage County Court of Common Pleas. In

that entry, the trial court overruled appellant’s motion to dismiss for improper venue and

lack of personal jurisdiction.
       {¶2}   On October 22, 2018, appellee, Rockaway Park Holdings Corp., filed a

motion to dismiss the appeal for lack of a final appealable order. Appellee posits that

appellant has appealed from the denial of a motion to dismiss, which is not a final order

within the meaning of R.C. 2505.02.

       {¶3}   Appellant filed no response to the motion to dismiss the appeal.

       {¶4}   For this court to have jurisdiction over this matter, the appealed entry must

be final and appealable pursuant to R.C. 2505.02. This court has held that an order

denying a motion to dismiss not a final appealable order. Stanek v. Stanek, 11th Dist.

Lake No. 2009-Ohio-6859; see, also, Ferrell v. Standard Oil Co. of Ohio, 11 Ohio St. 3d
169, 171 (1984).

       {¶5}   Based upon the foregoing analysis, the judgment of the trial court in this

matter is not a final appealable order. Thus, this court is without jurisdiction to consider

this appeal. Appellee’s motion to dismiss is granted, and this appeal is hereby dismissed

for lack of a final appealable order.

       {¶6}   Appeal dismissed.



DIANE V. GRENDELL, J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                             2